THEATI‘ORNEY               GENERAL
                     OFTEXAS



                         August ‘I,1953

Hoi-~.
     D. C. Greer               Opinion NO. s-81
State Highway Engineer
Texas Highwhy Department       Re:    AuthoMty of the State
Austin, Texas                         Highway Department to
                                      issue a Texas Certifi-
                                      cate of Title upon tem-
                                      porary registration of
                                      the motor vehicle Fn
Dear Mr. Greer:                       another State.
          Your request for an opinion deals with the pro-
vl~ions of Articles1436-1,Vernon's Penal Code, as amended,
governing the issuance of certificates of title on motor
vehicles. The main portion of your request reads:
                "We find that our lnterpretation'of'
           these sections of the law is working a hard-
           ship upon many of our citizens. As an illus-
           tration, a Texas resident goes Into some other
           state and while there buys a new car. He hap-
           pens to be In a state which will title his
           car without requiring it to be registered.
                "TO get credit by the factory, the dealer
           asks the buyer to let him secure tFtle in that
           state. The unsuspecting buyer agrees, then
           he returns home with dealer cardboard plate,
           temporary permit, etc. Regardless of the
           m&an&of return, he arrives at home with no
           manufacturer's certificate of origin and no
           registration or licensing, but he has titled
           his car in the state of purchase. Under our
           interpretation of the law, we have refused
           to Issue Texas title until he produces evi-
           dence of registration or duplicate manufac-
           turer's certificate.
                 "It has been urged upon us that the
            Department has authority under Sec. 55 of
            the above mentIoned act to construe the
            securing of title as described in the pre-
            ceding paragraph as a form of registration
            or licensing and thereby give relief to
            these people.
Hon. D. C. Greer, page 2 (s-81)


               "Question.No. 1 - Do we have authority
          to accept tne title of another state which
          Is not accompanied by the usual registration
          receipt or evidence of registration as a
          basis for Issuing a Texas title?
              "As already mentioned briefly, some of
         these Texas residents who buy cars out-of-
         state return home under various forms of
         permits. For example, Iowa issues a license
         which is good for 30 days only, This was
         provided for the specific purpose of allow-
         ing buyers to get back to their home state
         to register. See photostatic copy attached.
              "Question No. 2 -   Does this type of
         temporary registration   qualify under Sec. 7
         as a satisfactory form   of registration upon
         which to Fssue a Texas   title?"
          The answer to both of your questions is "Yes."
           In State HIghway Department v. Texas Automo-
tive Dealers Association, 239 S.W.2d 6iv.            App.
'w                         Antonio Court of Civil Appeals
had before It the complete problem, fully explored it,
end held that as to a motor vehicle purchased or other-
wise acquired outside the State of Texas to be imported
into Texas for resale, the bargain, sale, transfer, or
delivery of the motor vehicle outside this State trans-
posed the legal status of such motor vehicle to that
of a 'used carI'as then defined in Article 1436-1, V,P.C.,
and that there was no necessity for presenting a manu-
facturer's certificate as evidence of ownership, While
this case was pending In the Court of Civil Appeals,
House Btll 409, Ch. 301, Acts 52nd Leg., 1951, p0 482,
was passed, amending Sections 7, 8 and 9 of Article
1436-1,Vernon's Penal Code, and in effect re-defining
a 'first sale" to be consummated upon initial registra-
tion or licensing of the motor vehicle either in Texas
or elsewhere. (See A.G. Opinion No, V-1211, dated July
20, 1951) 0
          "Registration" is not restricted in the stat-
ute to "usual registration" nor does It exclude "tempo-
rary registration." By section 30, Art. 1436-1, V.P.C.,
you are authorized to accept %uch evidence of title
as shell satisfy the designated aaent that'the applicant
Is the owner of such motor vehicle. end that the same
is free of liens exceot such.as may be disclosed on an
, .. .


         Hon. D. C. Greer, page 3 (S-81)


         affidavit in formto be prescribed by the Deoartment."
         Section 55; supre, authorizes the Department to prescribe
         rules to carry out the orderly operation of the Certifl-
         cate of Title Act. Under these authorities, you can
         provide for the acceptance of such evidence of title
         as is necessary for the protection of the public and
         which is not otherwise specifically outlined within
         the Act. (See A.G. Op. No. V-1400, January 30, 1952.)
                                   SUMMARY
                             The Texas Highway Department
                        has authority to accept the title
                        of another State or temporary reg-
                        lstratlon as evidence of ownership
                        uoon which to issue a Texas Title.
                        Sections 7, 8, 9, 30 and 55, Arti-
                        cle 1436-1, V.P.C.
         APPROVED:                         Yours very truly,
         Rudy G. Rice                      JOHN BEN SHEPPERD
         State Affairs Division            Attorney General
         Willis E. Gresham
         Reviewer
         Robert S. Trotti
         First Assistant
         John Ben Shepperd
         Attorney General
         VFT/rt/lm